UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/09 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 25 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 32 Financial Highlights 38 Notes to Financial Statements 49 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Balanced Opportunity Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Balanced Opportunity Fund, covering the six-month period from December 1, 2008, through May 31, 2009. The financial markets went on a wild ride over the past six months, with stocks and higher-yielding sectors of the bond market plummeting over the first half of the reporting period and rebounding strongly over the second half. In supporting the rallies, investors apparently shrugged off more bad economic news: the unemployment rate surged to a 25-year high, and a 6.3% annualized contraction over the fourth quarter of 2008 was followed by a 5.7% revised estimate of economic contraction during the first quarter of 2009.Yet, March through May proved to be three of the better months in the history of the stock and high-yield bond markets, respectively. These enormous swings leave investors to wonder if the markets are forecasting sustainable economic improvement, or could this be a bear market rally where securities reach such depressed levels that even the slightest hint of good news lifts prices.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many market rallies  when they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of December 1, 2008, through May 31, 2009, as provided by Keith Stransky, Sean P. Fitzgibbon, Brian C. Ferguson, David Bowser and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the six-month period ended May 31, 2009, Dreyfus Balanced Opportunity Funds Class A shares produced a total return of 6.56%, Class B shares returned 6.00%, Class C shares returned 6.03%, Class I shares returned 6.40%, Class J shares returned 6.52% and Class Z shares returned 6.46%. 1 In comparison, the funds benchmarks, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index) and the Barclays Capital U.S.Aggregate Bond Index, achieved total returns of 4.07% and 5.10%, respectively, for the same period. 2 Despite a deep economic recession and a persistent banking crisis, stocks and higher-yielding bonds rallied over the second half of the reporting period, offsetting earlier losses.The fund fared relatively well in this environment, as its security selection strategies enabled it to produce higher returns than its equity and fixed-income benchmarks. The Funds Investment Approach The fund seeks high total return, including capital appreciation and current income, through a diversified mix of stocks and fixed-income securities. When allocating assets, the funds asset allocation manager assesses the relative return and risk of each asset class, general economic conditions, anticipated future changes in interest rates and the general outlook for stocks. The funds equity portfolio managers create a broadly diversified equity portfolio that includes a blend of growth and value stocks. Using quantitative and fundamental research, we look for companies with leading market positions, competitive or technological advantages, high returns on equity and assets, good growth prospects, attractive valuations and strong management teams. The fund normally invests between 25% and 50% of its assets in fixed-income securities that, at the time of purchase, are rated investment grade or the non-rated equivalent as determined by Dreyfus.We may invest up to 5% of the fixed-income portfolio in securities rated below investment grade and up to 10% in bonds from foreign issuers. Late Market Rallies Partly Offset Earlier Losses During the first three months of the reporting period, equity and fixed-income markets continued to plunge amid a severe recession and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) a global banking crisis, in which massive investment losses led to the failures of some of the worlds major financial institutions. Although economic fundamentals showed few signs of improvement, investor sentiment improved in early March as bargain hunters bid beaten-down stock prices higher, and fixed-income investors sought higher yields than were available from U.S.Treasury securities in a historically low interest-rate environment. From March through May, stocks and higher-yielding segments of the bond market rallied strongly, recovering the ground they lost earlier in the reporting period. In mid-2008, we moved the fund to a more overweight position (70%) in equity relative to the benchmarks 60% policy norm.Although stock valuations were very reasonable in our view, the move was premature. The credit crisis spread to Main Street and consequently hit stocks hard. Bonds, other than Treasuries, suffered as well; spreads widened to historic levels.The Federal Reserve and Congress have been doing all they can to ease the credit crisis, and it seems to be working. Since March 9, the environment dramatically changed. Stocks rallied strongly, and Treasuries sold off. The fund benefitted greatly. In early June, equity exposure was reduced by 2% to 68%. An End to the Flight to Quality Early in the reporting period, with markets in free fall, the funds core and value-oriented equity strategies emphasized higher-quality stocks with defensive characteristics, many of which helped cushion market declines at the time. However, our security selection processes also identified a number of growth-oriented companies selling at historically attractive valuations, and those stocks fared especially well during the rally over the second half of the reporting period. For the reporting period overall, the funds stock portion achieved better-than-average results in seven of the equity benchmarks ten economic sectors. Our stock selection strategy in the traditionally defensive consumer staples sector fared especially well, due to strength in holdings such as battery maker Energizer , food producer Dean Foods and beverage bottler Coca-Cola Enterprises. In addition, the funds lack of exposure to Procter & Gamble helped it avoid relative weakness in the household goods purveyor when investors turned away from traditionally defensive stocks. In the more economically sensitive energy sector, a bias toward growth-oriented companies  including Occidental Petroleum  helped boost returns in the rally. Materials stocks benefited from recovering demand for raw materials in the emerging markets, supporting Freeport McMoRan Copper & Gold and specialty chemicals manufacturer 4 Celanese. On the other hand, the information technology and financials sectors undermined the funds relative performance during the reporting period. The funds fixed-income portfolio also achieved above-average results, primarily due to its overweighted positions in high-grade corporate bonds, mortgage-backed securities and, to a lesser extent, commercial mortgages and asset-backed securities. Underweighted exposure to U.S.Treasury securities, which gave back some of their 2008 gains, also aided the funds relative performance. Positioning for an Eventual Recovery We have been encouraged by signs of stabilization in the economy and credit markets. Despite the recent rally, we have continued to find attractively valued opportunities in companies that seem poised to prosper in an eventual economic rebound, particularly in the hard-hit financials and energy sectors. In the funds bond portfolio, we believe that further stabilization of credit markets is likely to help support prices of bonds from fundamentally sound issuers that may have been punished too severely in the downturn. In both asset classes, we believe that a highly disciplined and selective approach to investing is required to produce consistently superior performance over the long term. June 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Classes A, B, C and I shares provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through March 31, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. Part of the funds recent performance is attributable to positive returns from its initial public offering (IPO) investments. There can be no guarantee that IPOs will have or continue to have a positive effect on fund performance. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Balanced Opportunity Fund from December 1, 2008 to May 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2009 Expenses paid Ending value per $1,000  (after expenses) Class A $5.77 $1,065.60 Class B $9.81 $1,060.00 Class C $9.71 $1,060.30 Class J $5.46 $1,065.20 Class I $4.32 $1,064.00 Class Z $6.54 $1,064.60  Expenses are equal to the funds annualized expense ratio of 1.12% for Class A, 1.91% for Class B, 1.89% for Class C, 1.06% for Class J, .84% for Class I and 1.27% for Class Z, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2009 Expenses paid Ending value per $1,000  (after expenses) Class A $5.64 $1,019.35 Class B $9.60 $1,015.41 Class C $9.50 $1,015.51 Class J $5.34 $1,019.65 Class I $4.23 $1,020.74 Class Z $6.39 $1,018.60  Expenses are equal to the funds annualized expense ratio of 1.12% for Class A, 1.91% for Class B, 1.89% for Class C, 1.06% for Class J, .84% for Class I and 1.27% for Class Z, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS May 31, 2009 (Unaudited) Common Stocks71.0% Shares Value ($) Consumer Discretionary7.0% American Eagle Outfitters 58,680 869,051 Autoliv 31,500 875,070 Best Buy 17,790 624,429 Carnival 8,353 212,500 Gap 105,500 1,883,175 Home Depot 144,477 3,346,087 Johnson Controls 14,520 a 289,384 Jones Apparel Group 56,240 511,784 Lowes Cos. 49,340 937,953 Macys 25,730 300,526 Newell Rubbermaid 47,330 544,768 News, Cl. A 232,840 2,277,175 NVR 1,710 a,b 846,279 OReilly Automotive 14,360 b 517,678 Omnicom Group 81,400 2,482,700 Rent-A-Center 27,900 b 544,887 Ross Stores 12,770 500,073 Target 20,440 803,292 Time Warner 80,493 1,885,146 Viacom, Cl. B 24,720 b 548,042 Whirlpool 12,940 545,292 Consumer Staples7.9% Coca-Cola Enterprises 97,420 1,623,017 Colgate-Palmolive 31,491 2,076,831 CVS Caremark 154,391 4,600,852 Dean Foods 44,876 b 843,669 Kraft Foods, Cl. A 40,082 1,046,541 Kroger 37,870 863,436 Lorillard 39,740 2,715,434 Nestle, ADR 44,980 1,640,421 PepsiCo 60,225 3,134,711 Philip Morris International 89,590 3,820,118 Wal-Mart Stores 16,015 796,586 Walgreen 39,310 1,171,045 8 Common Stocks (continued) Shares Value ($) Energy10.4% Anadarko Petroleum 17,900 855,262 Cameron International 18,700 b 584,001 Chevron 96,948 6,463,523 ConocoPhillips 35,560 1,630,070 Devon Energy 33,290 2,105,260 ENSCO International 13,920 541,349 EOG Resources 16,850 1,233,251 Hess 53,354 3,552,843 Marathon Oil 102,260 3,260,049 Newfield Exploration 30,580 b 1,104,550 Occidental Petroleum 90,320 6,061,375 Williams Cos. 34,120 572,534 XTO Energy 90,647 3,876,972 Financial14.3% Ameriprise Financial 60,850 1,837,670 AON 38,740 1,394,640 Bank of America 329,830 3,717,184 BlackRock 6,150 a 980,925 Capital One Financial 10,850 265,174 Charles Schwab 48,744 857,894 Chubb 12,460 494,039 Fidelity National Financial, Cl. A 34,440 480,094 First American 9,830 224,321 First Horizon National 78,307 a 950,647 Franklin Resources 35,230 2,355,125 Goldman Sachs Group 13,930 2,013,860 Invesco 31,930 499,704 JPMorgan Chase & Co. 252,214 9,306,697 Marsh & McLennan Cos. 28,420 537,706 MetLife 84,707 2,668,270 Moodys 52,670 a 1,442,631 Morgan Stanley 110,880 3,361,882 PNC Financial Services Group 8,730 397,652 State Street 56,810 2,638,825 TD Ameritrade Holding 47,210 b 804,458 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Travelers Cos. 28,310 1,151,085 Wells Fargo & Co. 222,692 5,678,646 Health Care9.0% Aetna 28,480 762,694 AmerisourceBergen 51,010 1,892,471 Amgen 72,210 b 3,606,167 Biogen Idec 19,710 b 1,020,781 Boston Scientific 54,880 b 515,872 Cephalon 6,400 a,b 373,184 Covidien 20,621 736,582 Gilead Sciences 23,222 b 1,000,868 Hospira 17,060 b 588,570 Life Technologies 13,220 b 512,672 McKesson 10,540 433,721 Merck & Co. 100,890 2,782,546 Pfizer 387,527 5,886,535 Schering-Plough 46,200 1,127,280 St. Jude Medical 44,340 b 1,730,147 Teva Pharmaceutical Industries, ADR 14,180 657,385 Universal Health Services, Cl. B 10,390 570,723 Vertex Pharmaceuticals 43,060 b 1,283,619 WellPoint 10,330 b 481,068 Wyeth 24,080 1,080,229 Zimmer Holdings 11,880 b 529,254 Industrial5.3% Cummins 24,390 790,968 Delta Air Lines 62,299 a,b 361,957 Dover 59,853 1,881,778 Eaton 18,500 804,750 FedEx 21,621 1,198,452 General Electric 59,630 803,812 Goodrich 11,720 568,889 Honeywell International 16,750 555,430 JetBlue Airways 87,420 b 396,013 10 Common Stocks (continued) Shares Value ($) Industrial (continued) L-3 Communications Holdings 11,870 872,564 Lockheed Martin 6,420 536,905 Norfolk Southern 34,160 1,270,752 Paccar 17,110 a 510,734 Parker Hannifin 28,000 1,183,280 Raytheon 28,130 1,256,005 Textron 23,660 272,090 Tyco International 46,295 1,278,205 Union Pacific 22,333 1,100,347 Waste Management 27,206 a 750,614 Information Technology10.8% Akamai Technologies 36,180 a,b 805,367 Alcatel-Lucent, ADR 265,610 b 674,649 Apple 16,341 b 2,219,271 Broadcom, Cl. A 29,354 b 747,940 Cisco Systems 215,128 b 3,979,868 Corning 30,760 452,172 EMC 89,070 b 1,046,573 Hewlett-Packard 60,718 2,085,663 Intel 67,962 1,068,363 International Business Machines 25,230 2,681,444 Juniper Networks 35,899 b 887,782 Lam Research 41,990 a,b 1,099,718 Microsoft 202,490 4,230,016 Motorola 175,260 1,062,076 National Semiconductor 46,250 a 641,950 Nokia, ADR 156,170 2,389,401 Oracle 95,073 1,862,480 QUALCOMM 72,124 3,143,885 Symantec 52,180 b 813,486 Visa, Cl. A 17,690 1,197,790 Materials2.1% Air Products & Chemicals 7,930 513,705 Celanese, Ser. A 47,890 982,224 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) E.I. du Pont de Nemours & Co. 43,880 1,249,264 Freeport-McMoRan Copper & Gold 46,380 2,524,463 Mosaic 9,280 507,616 Newmont Mining 5,330 260,477 Packaging Corp. of America 31,100 a 501,332 Telecommunication Services.7% AT & T 77,984 1,933,223 Sprint Nextel 69,480 b 357,822 Utilities3.5% American Electric Power 46,310 1,219,805 Entergy 25,730 1,919,973 Exelon 19,640 942,916 FPL Group 33,840 1,912,975 NRG Energy 44,140 a,b 993,150 PG & E 24,350 893,888 Questar 40,950 1,387,796 Sempra Energy 29,420 1,343,906 Total Common Stocks (cost $245,403,694) Coupon Maturity Principal Bonds and Notes24.4% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables.9% Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 4.47 1/12/12 64,827 65,165 Americredit Automobile Receivables Trust, Ser. 2005-DA, Cl. A3 4.87 12/6/10 14,301 14,307 Americredit Automobile Receivables Trust, Ser. 2006-BG, Cl. A3 5.21 10/6/11 31,475 31,396 Americredit Automobile Receivables Trust, Ser. 2007-DF, Cl. A3A 5.49 7/6/12 402,435 404,650 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. B 5.35 9/9/13 210,000 191,526 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. C 5.43 2/10/14 230,000 194,236 Capital One Auto Finance Trust, Ser. 2007-A, Cl. A3B 0.34 8/15/11 35,814 c 35,557 Capital One Auto Finance Trust, Ser. 2006-C, Cl. A3A 5.07 7/15/11 85,864 85,686 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 769,207 762,087 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 100,000 73,571 Hyundai Auto Receivables Trust, Ser. 2007-A, Cl. A3A 5.04 1/17/12 290,598 296,233 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 860,000 537,401 Asset-Backed Ctfs./ Home Equity Loans.2% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 156,395 c 126,579 Bear Stearns Asset Backed Securities Trust, Ser. 2005-EC1, Cl. A2 0.56 11/25/35 236,902 c 215,353 JP Morgan Mortgage Acquisition, Ser. 2005-FRE1, Cl. A2F2 5.22 10/25/35 11,199 c 11,077 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.44 1/25/36 20,615 c 18,931 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.57 11/25/35 392,398 c 329,473 Asset-Backed Ctfs./ Manufactured Housing.0% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 43,466 Chemicals.1% E.I. Du Pont De Nemours, Sr. Notes 5.75 3/15/19 210,000 a The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs.2.4% Banc of America Commercial Mortgage, Ser. 2003-1, Cl. A1 3.88 9/11/36 721,568 720,606 Banc of America Commercial Mortgage, Ser. 2002-2, Cl. A3 5.12 7/11/43 265,000 262,119 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 595,000 c 579,338 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.70 9/11/38 100,000 c 93,638 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 1,050,000 d 987,000 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 250,000 d 235,000 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 665,000 d 625,100 Crown Castle Towers, Ser. 2005-1A, Cl. D 5.61 6/15/35 70,000 d 67,900 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 815,000 d 766,100 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 175,000 171,460 CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 5.10 8/15/38 660,000 c 578,463 First Union National Bank Commercial Mortgage Trust, Ser. 2001-C2, Cl. A2 6.66 1/12/43 178,523 184,443 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.85 3/6/20 560,000 c,d 381,026 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.46 3/6/20 325,000 c,d 208,786 LB-UBS Commercial Mortgage Trust, Ser. 2007-C7, Cl. A3 5.87 9/15/45 300,000 c 238,162 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.22 11/12/37 45,000 c 43,884 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.65 6/11/42 220,000 c 184,331 SBA CMBS Trust, Ser. 2005-1A, Cl. C 5.73 11/15/35 35,000 d 33,775 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 291,000 d 261,900 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.10 8/15/39 415,000 c 384,031 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 68,302 68,087 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Cl. A5 4.66 5/15/44 265,000 237,641 Computers.1% International Business Machines, Unsub. Notes 5.70 9/14/17 365,000 Consumer Staples.6% Altria Group, Gtd. Notes 9.70 11/10/18 200,000 227,978 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 445,000 d 475,935 Diageo Capital, Gtd. Notes 7.38 1/15/14 315,000 350,429 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 105,000 111,757 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 325,000 329,873 Kroger, Gtd. Notes 6.15 1/15/20 440,000 446,991 Safeway, Sr. Unscd. Notes 6.35 8/15/17 20,000 21,177 Diversified Financial Services2.0% Barclays Bank, Jr. Sub. Bonds 5.93 9/29/49 700,000 c,d 381,983 Barclays Bank, Sub. Bonds 7.70 4/29/49 385,000 c,d 299,279 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 275,000 277,888 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 330,000 316,764 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Citigroup, Sr. Unscd. Notes 6.13 5/15/18 405,000 361,914 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 40,000 39,808 ERAC USA Finance, Bonds 5.60 5/1/15 90,000 d 76,870 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 90,000 d 75,708 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 685,000 d 539,119 ERAC USA Finance, Notes 7.95 12/15/09 50,000 d 49,515 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 400,000 364,986 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 310,000 260,615 HSBC Finance Capital Trust IX, Gtd. Notes 5.91 11/30/35 410,000 c 222,079 Jefferies Group, Sr. Unscd. Debs 6.25 1/15/36 690,000 405,225 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 184,000 178,507 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 285,000 284,126 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 400,000 405,010 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 105,000 a 100,027 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 30,000 30,112 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 95,000 99,015 MUFG Capital Finance I, Bank Gtd. Bonds 6.35 7/29/49 910,000 c 791,090 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 395,000 d 359,862 SMFG Preferred Capital, Sub. Bonds 6.08 1/29/49 188,000 c,d 146,112 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 140,000 c 136,928 Sumitomo Mitsui Banking, Sub. Notes EUR 4.38 7/29/49 50,000 c,e 54,074 Foreign/Governmental.2% Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 110,000 117,693 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 420,000 a 430,500 Health Care.3% Abbott Laboratories, Sr. Unscd. Notes 6.00 4/1/39 215,000 220,872 Novartis Securities Investment, Gtd. Notes 5.13 2/10/19 160,000 162,467 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 95,000 101,867 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 240,000 226,308 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 100,000 95,562 Industrial.3% Allied Waste North America, Sr. Unscd. Notes, Ser. B 7.13 5/15/16 80,000 78,305 Allied Waste North America, Sr. Unscd. Notes 7.25 3/15/15 115,000 115,134 Atlas Copco, Sr. Unscd. Bonds 5.60 5/22/17 285,000 d 271,921 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 100,000 a,d 106,825 USA Waste Services, Sr. Unscd. Notes 7.00 7/15/28 45,000 39,806 Waste Management, Gtd. Notes 7.38 5/15/29 285,000 263,255 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Insurance.2% Ace INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 43,370 MetLife, Notes 7.72 2/15/19 205,000 218,236 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 250,000 d 247,009 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 60,000 51,771 Willis North America, Gtd. Notes 6.20 3/28/17 25,000 19,731 Manufacturing-Diversified.1% Smiths Group, Gtd. Notes 7.20 5/15/19 280,000 d Media & Telecommunications1.7% AT&T, Sr. Unscd. Notes 6.55 2/15/39 495,000 484,981 BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 400,000 d 321,329 Cisco Systems, Notes 5.90 2/15/39 235,000 228,408 Comcast, Gtd. Notes 6.30 11/15/17 80,000 82,145 Comcast, Gtd. Notes 6.50 11/15/35 435,000 423,899 Cox Communications, Notes 6.25 6/1/18 355,000 d 342,135 News America, Gtd. Notes 6.65 11/15/37 570,000 483,827 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 240,000 258,318 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 410,000 398,862 Telefonica Emisiones, Gtd. Notes 5.98 6/20/11 250,000 264,150 Time Warner Cable, Gtd. Notes 5.85 5/1/17 715,000 707,307 Time Warner, Gtd. Notes 5.88 11/15/16 54,000 52,208 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media & Telecommunications (continued) Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 500,000 447,335 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 70,000 73,693 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 165,000 174,164 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 455,000 d 481,659 Mining.0% BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 95,000 Office And Business Equipment.2% Home Depot, Sr. Unscd. Notes 5.88 12/16/36 150,000 120,676 Staples, Sr. Unscd. Notes 9.75 1/15/14 170,000 187,622 Xerox, Sr. Unscd. Notes 5.50 5/15/12 75,000 73,783 Xerox, Sr. Unscd. Notes 5.65 5/15/13 105,000 104,072 Oil & Gas.5% Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 215,000 224,784 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 315,000 313,967 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 225,000 237,739 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 320,000 292,365 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 195,000 214,915 Transocean, Sr. Unscd. Notes 6.00 3/15/18 190,000 190,725 Valero Energy, Sr. Unscd. Notes 9.38 3/15/19 95,000 106,525 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate Investment Trusts.8% Arden Realty, Sr. Unscd. Notes 5.25 3/1/15 125,000 119,487 Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 245,000 221,993 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 260,000 214,214 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 135,000 104,366 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 70,000 67,994 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 100,000 87,615 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 50,000 38,817 Regency Centers, Gtd. Notes 5.25 8/1/15 20,000 15,871 Regency Centers, Gtd. Notes 5.88 6/15/17 415,000 302,416 Simon Property Group, Sr. Unscd. Notes 5.00 3/1/12 175,000 169,738 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 833,000 812,007 WEA Finance, Sr. Notes 7.13 4/15/18 375,000 d 352,089 Residential Mortgage Pass-Through Ctfs..0% ChaseFlex Trust, Ser. 2006-2, Cl. A1A 5.59 9/25/36 8,320 c State/Territory Gen Oblg.7% Delaware Housing Authority, SFMR D-2, Revenue Bonds 5.80 7/1/16 345,000 357,810 State of California Build America Taxable Various Purpose, Bonds 7.50 4/1/34 250,000 246,093 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) State/Territory Gen Oblg (continued) State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 880,000 851,567 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 1,055,000 639,625 Transportation.2% Canadian National Railway, Sr. Unscd. Notes 5.55 5/15/18 390,000 399,882 Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 195,000 197,180 U.S. Government Agencies/ Mortgage-Backed10.7% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 30,715 f 30,873 4.50%, 1/1/392/1/39 2,995,150 f 3,017,931 5.00%, 1/1/236/1/37 2,999,758 f 3,077,467 5.50%, 4/1/223/1/38 2,386,861 f 2,483,843 6.00%, 9/1/373/1/38 1,435,735 f 1,503,541 Federal National Mortgage Association: 4.00%, 5/1/10 142,208 f 146,552 4.50%, 2/1/382/1/39 8,627,431 f 8,706,571 5.00%, 8/1/203/1/36 5,809,222 f 5,989,333 5.50%, 9/1/341/1/36 2,103,218 f 2,180,963 6.00%, 5/1/224/1/38 2,125,157 f 2,228,959 8.00%, 3/1/30 317 f 350 Government National Mortgage Association I: 5.50%, 4/15/33 159,018 165,840 Ser. 2005-90, Cl. A, 3.76%, 9/16/28 168,781 171,988 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 142,391 145,774 Ser. 2007-34, Cl. A 4.27%, 11/16/26 2,846,930 2,908,318 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 98,784 100,955 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities1.0% U.S. Treasury Bonds 4.50 2/15/36 532,000 544,552 U.S. Treasury Notes 2.50 3/31/13 228,000 234,234 U.S. Treasury Notes 4.75 8/15/17 380,000 a 421,058 U.S. Treasury Notes 4.88 4/30/11 552,000 593,875 U.S. Treasury Strip 0.00 2/15/36 3,995,000 1,230,061 Utilities1.2% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 225,000 227,909 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 95,000 96,218 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 115,000 120,295 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 07-A 6.30 8/15/37 495,000 511,112 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 200,000 214,702 Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 a 97,028 E.ON International Finance, Gtd. Notes 5.80 4/30/18 190,000 d 192,068 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 d 190,748 Enel Finance International, Gtd. Bonds 6.25 9/15/17 735,000 d 740,005 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 40,000 41,876 National Grid, Sr. Unscd. Notes 6.30 8/1/16 365,000 369,316 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) Nevada Power, Mortgage Notes 6.50 8/1/18 270,000 266,460 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 55,000 49,854 Pacific Gas & Electric, Sr. Unscd. Notes 6.35 2/15/38 50,000 52,681 Potomac Electric Power, Sr. Scd. Bonds 6.50 11/15/37 200,000 202,412 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 22,661 Southern, Sr. Unscd. Notes, Ser. A 5.30 1/15/12 126,000 132,253 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 205,000 210,205 Total Bonds and Notes (cost $76,932,383) Short-Term Investments3.2% U.S. Government Agencies; Federal Home Loan Bank 0.16%, 7/20/09 (cost $9,997,877) 10,000,000 Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,469,000) 3,469,000 g The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned3.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $9,059,033) 9,059,033 g Total Investments (cost $344,861,987) 102.7% Liabilities, Less Cash and Receivables (2.7%) Net Assets 100.0% ADRAmerican Depositary Receipts a All or a portion of these securities are on loan.At May 31, 2009, the total market value of the funds securities on loan is $9,098,708 and the total market value of the collateral held by the fund is $9,235,190, consisting of cash collateral of $9,059,033 and U.S. Government and Agency securities valued at $176,157. b Non-income producing security. c Variable rate securityinterest rate subject to periodic change. d Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2009, these securities amounted to $9,482,633 or 3.1% of net assets. e Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro f On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 14.3 Industrial 5.3 U.S. Government & Agencies 11.7 Utilities 3.5 Information Technology 10.8 Asset/Mortgage-Backed 3.5 Energy 10.4 Materials 2.1 Health Care 9.0 Telecommunication Services .7 Corporate Bonds 8.3 State/Government Consumer Staples 7.9 General Obligations .7 Short-Term/ Foreign/Governmental .2 Money Market Investments 7.3 Consumer Discretionary 7.0  Based on net assets. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES May 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $9,098,708)Note 1(c): Unaffiliated issuers 332,333,954 302,947,447 Affiliated issuers 12,528,033 12,528,033 Receivable for investment securities sold 3,912,804 Dividends and interest receivable 1,202,905 Receivable for shares of Beneficial Interest subscribed 87,275 Prepaid expenses 49,182 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 286,109 Cash overdraft due to Custodian 40,494 Liability for securities on loanNote 1(c) 9,059,033 Payable for investment securities purchased 3,455,314 Payable for shares of Beneficial Interest redeemed 603,250 Accrued expenses 203,913 Net Assets ($) Composition of Net Assets ($): Paid-in capital 412,953,140 Accumulated undistributed investment incomenet 2,217,103 Accumulated net realized gain (loss) on investments (78,704,334) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (29,386,376) Net Assets ($) The Fund 25 STATEMENT OF ASSETS AND LIABILITIES (continued) Net Asset Value Per Share Class A Net Assets ($) 109,264,992 Shares Outstanding 8,481,925 Net Asset Value Per Share ($) Class B Net Assets ($) 78,336,151 Shares Outstanding 6,127,451 Net Asset Value Per Share ($) Class C Net Assets ($) 47,249,079 Shares Outstanding 3,674,436 Net Asset Value Per Share ($) Class J Net Assets ($) 26,748,152 Shares Outstanding 2,076,030 Net Asset Value Per Share ($) Class I Net Assets ($) 1,682,961 Shares Outstanding 131,178 Net Asset Value Per Share ($) Class Z Net Assets ($) 43,798,198 Shares Outstanding 3,413,901 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Six Months Ended May 31, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $40,099 foreign taxes withheld at source): Unaffiliated issuers 2,568,370 Affiliated issuers 3,146 Interest 2,457,681 Income from securities lending 26,921 Total Income Expenses: Management feeNote 3(a) 1,142,019 Shareholder servicing costsNote 3(c) 687,921 Distribution feesNote 3(b) 449,651 Professional fees 49,431 Registration fees 41,601 Prospectus and shareholders reports 40,260 Custodian feesNote 3(c) 34,719 Trustees fees and expensesNote 3(d) 18,651 Loan commitment feesNote 2 6,610 Miscellaneous 12,723 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (367,899) Lessreduction in fees due to earnings creditsNote 1(c) (24,541) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (42,050,802) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 42,233,420 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2009 Year Ended (Unaudited) a November 30, 2008 Operations ($): Investment incomenet 2,964,972 7,259,620 Net realized gain (loss) on investments (42,050,802) (34,501,709) Net unrealized appreciation (depreciation) on investments 42,233,420 (99,479,268) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,187,886) (2,728,613) Class B Shares (1,608,902) (1,591,459) Class C Shares (899,829) (848,386) Class J Shares (935,416) (1,168,014) Class I Shares (9,419) (14,037) Class T Shares (21,466) (24,047) Class Z Shares (1,488,886) (1,629,088) Net realized gain on investments: Class A Shares  (21,725,028) Class B Shares  (21,800,898) Class C Shares  (12,436,388) Class J Shares  (7,795,872) Class I Shares  (101,927) Class T Shares  (235,001) Class Z Shares  (11,182,600) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 12,868,283 11,168,617 Class B Shares 1,628,580 1,394,309 Class C Shares 4,179,876 3,451,970 Class J Shares 738,828 10,706,195 Class I Shares 98,085 85,776 Class T Shares 146,079 45,221 Class Z Shares 991,786 2,387,437 Net assets received in connection with reorganizationNote 1 50,352,911  28 Six Months Ended May 31, 2009 Year Ended (Unaudited) a November 30, 2008 Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 2,058,923 22,836,730 Class B Shares 1,484,398 21,628,634 Class C Shares 747,018 11,078,843 Class J Shares 884,898 8,348,068 Class I Shares 9,388 105,925 Class T Shares 16,832 239,651 Class Z Shares 1,445,592 12,601,055 Cost of shares redeemed: Class A Shares (15,881,230) (52,897,104) Class B Shares (9,065,577) (28,335,944) Class C Shares (4,889,364) (22,008,868) Class J Shares (2,662,599) (24,824,409) Class I Shares (293,034) (378,453) Class T Shares (946,369) (427,734) Class Z Shares (4,445,837) (14,441,246) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 271,616,280 518,854,322 End of Period Undistributed investment incomenet 2,217,103 6,403,935 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2009 Year Ended (Unaudited) a November 30, 2008 Capital Share Transactions: Class A b,c Shares sold 422,952 662,062 Shares issued in connection with reorganizationNote 1 3,334,487  Shares issued for dividends reinvested 166,310 1,288,799 Shares redeemed (1,333,463) (3,191,489) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 13,680 81,101 Shares issued in connection with reorganizationNote 1 191,471  Shares issued for dividends reinvested 120,205 1,227,444 Shares redeemed (767,831) (1,765,143) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 60,115 212,503 Shares issued in connection with reorganizationNote 1 391,069  Shares issued for dividends reinvested 60,190 625,887 Shares redeemed (410,066) (1,330,729) Net Increase (Decrease) in Shares Outstanding Class J Shares sold 62,722 628,108 Shares issued for dividends reinvested 71,420 470,579 Shares redeemed (228,857) (1,460,422) Net Increase (Decrease) in Shares Outstanding 30 Six Months Ended May 31, 2009 Year Ended (Unaudited) a November 30, 2008 Class I Shares sold 8,290 5,067 Shares issued in connection with reorganizationNote 1 123,934  Shares issued for dividends reinvested 760 5,991 Shares redeemed (23,811) (22,482) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 5,469 2,796 Shares issued in connection with reorganizationNote 1 7,023  Shares issued for dividends reinvested 1,356 13,517 Shares redeemed (81,189) (26,696) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 83,750 146,818 Shares issued for dividends reinvested 117,124 713,133 Shares redeemed (379,172) (879,339) Net Increase (Decrease) in Shares Outstanding a Effective close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended May 31, 2009, 86,110 Class B shares representing $1,023,956 were automatically converted to 85,585 Class A shares and during the period ended November 30, 2008, 157,727 Class B shares representing $2,654,069 were automatically converted to 156,400 Class A shares. c On the close of business on February 4, 2009, 74,880 Class T shares representing $869,506 were automatically converted to 74,957 Class A shares. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2009 Year Ended November 30, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 a Per Share Data ($): Net asset value, beginning of period 12.47 21.28 20.38 19.15 19.30 18.86 Investment Operations: Investment incomenet b .15 .34 .33 .28 .28 .28 Net realized and unrealized gain (loss) on investments .64 (5.62) .89 1.40 (.12) .16 Total from Investment Operations .79 (5.28) 1.22 1.68 .16 .44 Distributions: Dividends from investment incomenet (.38) (.39) (.32) (.29) (.19)  Dividends from net realized gain on investments  (3.14)  (.16) (.12)  Total Distributions (.38) (3.53) (.32) (.45) (.31)  Net asset value, end of period 12.88 12.47 21.28 20.38 19.15 19.30 Total Return (%) c 6.56 d (29.77) 6.08 8.96 .77 2.33 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.51 e 1.29 1.23 1.21 1.21 1.03 d Ratio of net expenses to average net assets 1.12 e 1.18 1.16 1.21 f 1.21 f 1.03 d,f Ratio of net investment income to average net assets 2.39 e 2.04 1.57 1.44 1.43 1.52 d Portfolio Turnover Rate 73.97 d 138.66 168.94 g 33.30 39.39 32.41 Net Assets, end of period ($ x 1,000) 109,265 73,441 151,796 215,342 274,871 214,949 a From February 2, 2004 (commencement of operations) to November 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 32 Six Months Ended May 31, 2009 Year Ended November 30, Class B Shares (Unaudited) 2008 2007 2006 2005 2004 a Per Share Data ($): Net asset value, beginning of period 12.31 21.04 20.14 18.94 19.17 18.86 Investment Operations: Investment incomenet b .10 .21 .17 .12 .12 .15 Net realized and unrealized gain (loss) on investments .62 (5.57) .89 1.40 (.11) .16 Total from Investment Operations .72 (5.36) 1.06 1.52 .01 .31 Distributions: Dividends from investment incomenet (.25) (.23) (.16) (.16) (.12)  Dividends from net realized gain on investments  (3.14)  (.16) (.12)  Total Distributions (.25) (3.37) (.16) (.32) (.24)  Net asset value, end of period 12.78 12.31 21.04 20.14 18.94 19.17 Total Return (%) c 6.00 d (30.31) 5.30 8.11 (.02) 1.64 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.25 e 2.05 2.02 2.01 2.00 1.70 d Ratio of net expenses to average net assets 1.91 e 1.95 1.94 2.01 f 2.00 f 1.70 d,f Ratio of net investment income to average net assets 1.65 e 1.28 .81 .65 .64 .83 d Portfolio Turnover Rate 73.97 d 138.66 168.94 g 33.30 39.39 32.41 Net Assets, end of period ($ x 1,000) 78,336 80,893 147,807 169,513 186,377 134,791 a From February 2, 2004 (commencement of operations) to November 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2009 Year Ended November 30, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 a Per Share Data ($): Net asset value, beginning of period 12.38 21.10 20.19 18.98 19.19 18.86 Investment Operations: Investment incomenet b .10 .22 .17 .13 .13 .16 Net realized and unrealized gain (loss) on investments .64 (5.59) .89 1.40 (.11) .17 Total from Investment Operations .74 (5.37) 1.06 1.53 .02 .33 Distributions: Dividends from investment incomenet (.26) (.21) (.15) (.16) (.11)  Dividends from net realized gain on investments  (3.14)  (.16) (.12)  Total Distributions (.26) (3.35) (.15) (.32) (.23)  Net asset value, end of period 12.86 12.38 21.10 20.19 18.98 19.19 Total Return (%) c 6.03 d (30.22) 5.29 8.14 .06 1.75 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.17 e 2.01 1.97 1.95 1.94 1.64 d Ratio of net expenses to average net assets 1.89 e 1.90 1.90 1.95 f 1.94 f 1.64 d,f Ratio of net investment income to average net assets 1.66 e 1.32 .84 .70 .70 .84 d Portfolio Turnover Rate 73.97 d 138.66 168.94 g 33.30 39.39 32.41 Net Assets, end of period ($ x 1,000) 47,249 44,224 85,801 119,851 157,982 121,545 a From February 2, 2004 (commencement of operations) to November 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 34 Six Months Ended May 31, 2009 Year Ended November 30, Class J Shares (Unaudited) 2008 2007 2006 2005 2004 a Per Share Data ($): Net asset value, beginning of period 12.52 21.38 20.47 19.22 19.35 18.05 Investment Operations: Investment incomenet b .15 .40 .36 .33 .31 .34 Net realized and unrealized gain (loss) on investments .65 (5.65) .93 1.41 (.11) 1.21 Total from Investment Operations .80 (5.25) 1.29 1.74 .20 1.55 Distributions: Dividends from investment incomenet (.44) (.47) (.38) (.33) (.21) (.25) Dividends from net realized gain on investments  (3.14)  (.16) (.12)  Total Distributions (.44) (3.61) (.38) (.49) (.33) (.25) Net asset value, end of period 12.88 12.52 21.38 20.47 19.22 19.35 Total Return (%) 6.52 c (29.53) 6.41 9.25 .97 8.69 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 d .99 .91 .96 1.02 .95 Ratio of net expenses to average net assets 1.06 d,e .88 .87 .96 e 1.01 .95 e Ratio of net investment income to average net assets 2.50 d 2.34 1.77 1.69 1.62 1.79 Portfolio Turnover Rate 73.97 c 138.66 168.94 f 33.30 39.39 32.41 Net Assets, end of period ($ x 1,000) 26,748 27,178 54,149 174,820 204,901 245,171 a The fund commenced offering six classes of shares on February 2, 2004.The existing shares were redesignated as Class J shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2009 Year Ended November 30, Class I Shares (Unaudited) 2008 2007 a 2006 2005 2004 b Per Share Data ($): Net asset value, beginning of period 12.47 21.28 20.39 19.17 19.31 18.86 Investment Operations: Investment incomenet c .17 .37 .36 .31 .32 .35 Net realized and unrealized gain (loss) on investments .61 (5.61) .89 1.40 (.13) .10 Total from Investment Operations .78 (5.24) 1.25 1.71 .19 .45 Distributions: Dividends from investment incomenet (.42) (.43) (.36) (.33) (.21)  Dividends from net realized gain on investments  (3.14)  (.16) (.12)  Total Distributions (.42) (3.57) (.36) (.49) (.33)  Net asset value, end of period 12.83 12.47 21.28 20.39 19.17 19.31 Total Return (%) 6.40 d (29.57) 6.23 9.12 .95 2.38 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.92 e 1.07 1.12 1.07 1.00 .97 d Ratio of net expenses to average net assets .84 e .96 1.04 1.07 f 1.00 f .97 d,f Ratio of net investment income to average net assets 2.62 e 2.25 1.72 1.59 1.64 2.11 d Portfolio Turnover Rate 73.97 d 138.66 168.94 g 33.30 39.39 32.41 Net Assets, end of period ($ x 1,000) 1,683 274 711 741 755 416 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From February 2, 2004 (commencement of operations) to November 30, 2004. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 36 Six Months Ended May 31, 2009 Year Ended November 30, Class Z Shares (Unaudited) 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 12.46 21.30 20.39 19.16 19.60 Investment Operations: Investment incomenet b .14 .37 .38 .30 .29 Net realized and unrealized gain (loss) on investments .65 (5.61) .89 1.41 (.40) Total from Investment Operations .79 (5.24) 1.27 1.71 (.11) Distributions: Dividends from investment incomenet (.42) (.46) (.36) (.32) (.21) Dividends from net realized gain on investments  (3.14)  (.16) (.12) Total Distributions (.42) (3.60) (.36) (.48) (.33) Net asset value, end of period 12.83 12.46 21.30 20.39 19.16 Total Return (%) 6.46 c (29.61) 6.31 9.11 (.59) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.29 d 1.09 1.12 1.15 1.15 c Ratio of net expenses to average net assets 1.27 d .98 .93 1.07 1.02 c Ratio of net investment income to average net assets 2.29 d 2.24 1.83 1.58 1.51 c Portfolio Turnover Rate 73.97 c 138.66 168.94 e 33.30 39.39 Net Assets, end of period ($ x 1,000) 43,798 44,768 76,939 85,923 100,250 a From December 18, 2004 (commencement of operations) to November 30, 2005. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Balanced Opportunity Fund (the fund) is a separate diversified series of Dreyfus Manager Funds II (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering the fund as its only series. The funds investment objective is to seek a high total return through a combination of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. As of the close of business on January 8, 2009, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to liabilities, of Dreyfus Balanced Fund (Dreyfus Balanced) were transferred to the fund in exchange for corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Class A, Class B, Class C, Class I and Class T shares of Dreyfus Balanced received Class A, Class B, Class C, Class I and Class T shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Dreyfus Balanced at the time of the exchange.The nest asset value of the funds shares on the close of business January 8, 2009, after the reorganization was $12.44 for Class A, $12.40 for Class B, $12.46 for Class C, $12.40 for Class I and $12.46 for Class T shares, and a total amount of 3,334,487 Class A shares, 191,471 Class B shares, 391,069 Class C shares, 123,934 Class I shares and 7,023 Class T shares, representing net assets of $50,352,911 (including $11,965,047 net unrealized depreciation on investments) were issued to shareholders of Dreyfus Balanced in the exchange.The exchange was a tax-free event to the Dreyfus Balanced shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the Distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value 38 shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I, Class J and Class Z shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I, Class J and Class Z shares are sold at net asset value per share. Class I shares are sold only to institutional investors and Class J and Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in Class T shares of the fund, except that participants in certain group retirement plans were able to open a new account in Class T shares of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective close of business on February 4, 2009, the fund no longer offers Class T shares. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which requires the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations 40 based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessar ily an indication of the risk associated with investing in those securities The following is a summary of the inputs used as of May 31, 2009 valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities 228,966,074 86,509,406  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments such as futures, forward currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have 42 Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended May 31, 2009, The Bank of New York Mellon earned $11,538 from lending fund portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the 44 best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $21,571,561 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2008 was as follows: ordinary income $12,852,838 and long-term capital gains $70,428,520.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. During the period ended May 31, 2009, the fund did not borrow under the Facilities. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .80% of the value of the funds average daily net assets and is payable monthly.The Manager has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund until March 31, 2010, so that the net operating expenses of the funds Class A, B, C and I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.11%, 1.86%, 1.86% and .85%, respectively, of such class average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $367,899 during the period ended May 31, 2009. During the period ended May 31, 2009, the Distributor retained $4,477 from commissions earned on sales of the funds Class A shares and $78,538 and $1,349 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay and Class T shares paid the Distributor for distributing their shares at an annual rate of .75% of the value of their average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended May 31, 2009, Class B, Class C and Class T shares were charged $283,342, $165,923 and $386, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan (Shareholder Services Plan), Class A, Class B and Class C shares pay and Class T shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to 46 Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2009, Class A, Class B, Class C and Class T shares were charged $120,942, $94,447, $55,308 and $386, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class Z (Class Z Shareholder Services Plan), Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2009, Class Z shares were charged $5,516 pursuant to the Class Z Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2009, the fund was charged $157,013 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2009, the fund was charged $24,541 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2009, the fund was charged $34,719 pursuant to the custody agreement. The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended May 31, 2009, the fund was charged $3,291 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $205,542, Rule 12b-1 distribution plan fees $78,646, shareholder services plan fees $49,166, custodian fees $15,916, chief compliance officer fees $1,150 and transfer agency per account fees $45,754, which are offset against an expense reimbursement currently in effect in the amount of $110,065. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, during the period ended May 31, 2009, amounted to $205,671,146 and $240,970,921, respectively. The fund adopted FASB Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended May 31, 2009, FAS 161 disclosures did not impact the notes to the financial statements. At May 31, 2009, accumulated net unrealized depreciation on investments was $29,386,507, consisting of $9,242,773 gross unrealized appreciation and $38,629,280 gross unrealized depreciation. At May 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 48 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 3, 2009, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2010. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure. The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. The Fund 49 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail, front-end load, mixed-asset target allocation growth funds (the Performance Group) and to a larger universe of funds consisting of all retail and institutional mixed-asset target allocation growth funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe (discussed below). The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the third quartile of the Performance Group and the second quartile of the Performance Universe for the one- and two-year periods ended December 31, 2008, and ranked in the third or fourth quartile of the Performance Group and Performance Universe for the three- and four-year periods ended December 31, 2008. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual and actual management fees were higher than the Expense Group and Expense Universe medians, and the funds total expense ratio was lower than the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts managed by Dreyfus with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. Dreyfus representatives also reviewed the costs associated with distribution through intermediaries. The Board ana- 50 lyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. The Board acknowledged that differences in fees paid by the Similar Accounts seemed to be consistent with the services provided. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreas- The Fund 51 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) ing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the funds overall relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Management Agreement was in the best interests of the fund and its shareholders. 52 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ J. David Officer J. David Officer, President Date: July 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: July 23, 2009 By: /s/ James Windels James Windels, Treasurer Date: July 23, 2009 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
